Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has canceled claims 1-18, 25, 27 and 30.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19, 20, 22, 24, 26, 29, 31, 32, 34, 36, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Yunoki et al (JP 2016-77410 and its machine-assisted English translation) in view of Bowyer et al (WO 92/13578).
In its working example 3 (see Table 1 and [0035]-[0036]), Yunoki teaches a collagen aqueous solution containing 1.8 mass% of collagen (telopeptide-removed collagen derived from pig skin), 315 mM of sodium chloride, 113mN of sodium hydrogen phosphate (instant buffer containing a phosphate) and having a pH of 7.0.  Yunoki teaches ([0029]) that its collagen aqueous solution is used in medical applications in which it is brought into contact with a living body (through an injection) and gelation is started at the living body temperature.  Yunoki teaches ([0032]) that when the aqueous collagen solution is injected into a tissue defect portion in a living body, the collagen aqueous solution rapidly gels at the defect portion so that the cells can be well retained well and the leakage of cells around the cell defect portion is suppressed.  Then, as the cells proliferate, the cells and tissues gradually invade into the defect from the surroundings due to the hydrolysis of the gel, so that the tissues can be regenerated.  Yunoki also teaches ([0026]) adding genipin into the aqueous collagen solution as a crosslinking agent so as to increase the strength of the collagen gel early and recover the collagen gel in a shorter time.  With respect to the amended limitation “1.4 mass% to 1.6 mass% of a collagen”, although Yunoki’s collagen aqueous solution of Example 3 contains 1.8 mass% of collagen, Yunoki clearly teaches (see [0015] of English translation) that in its invention the collagen amount is in a range of 0.5-2.5 mass%, and this range overlaps with instant range (1.4-1.6 mass%) for the amount of collagen, thus rendering instant range prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  With respect to the amended limitation “from 224 mM to 280 mM sodium chloride”, although Yunoki’s collagen aqueous solution of Example 3 contains 315 mM of sodium chloride, Yunoki clearly teaches (see [0024] of English translation) that the concentration of sodium chloride can preferably be in the range of 290-500 mM.  The lower end (290 mM) of such range is close enough (it is within 3.6%) to the higher end (i.e., 280 mM) of instant range for the concentration of sodium chloride that one skilled in the art would have expected them to have the same properties, and thus a prima facie case of obviousness would exist with respect to instant range of 224-280 mM: where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness would also exist which may also be overcome by a showing of unexpected results, Titanium Metals Corporation of America v. Banner, 227 USPQ 773 (Fed. Cir. 1985).   
Yunoki does not explicitly teach that its collagen aqueous solution is used in treating a perforation in a tissue or in adhering parts of the tissue together.  Bowyer et al first states (pg.3, lines 6-7) that collagen materials have been widely considered useful in medical applications.  Bowyer then teaches (abstract and pg.9, lines 1-6) using an aqueous solution of natural collagen as a medical adhesive, which closes wounds or surgical incisions by adhering to tissues, in a wide range of surgical procedures including corneal perforations.  Yunoki also teaches that its aqueous collagen solution can be used in medical applications to care for a tissue defect portion in a living body.  Thus, it would have been obvious to one skilled in the art to use Yunoki’s collagen aqueous solution as an adhesive in a wide range of surgical procedures including corneal perforation with a reasonable expectation of adhering parts of the corneal tissue together and treating the corneal tissue perforation.  Thus, Yunoki in view of Bowyer renders obvious instant claims 19, 20, 24 and 29.  
With respect to instant claim 22, since Yunoki teaches instant sol composition of claim 19, it is the Examiner’s positon that when one applies Yunoki’s collagen aqueous solution to corneal perforation site, such application would also inherently protect against ulceration as recited in claim 22 (instant claim 22 does not require that the tissue already has ulcer).  Thus, Yunoki in view of Bowyer renders obvious instant claim 22. 
With respect to instant claim 26, as discussed above, Yunoki teaches ([0026]) adding genipin into its aqueous collagen solution as a crosslinking agent so as to increase the strength of the collagen gel early and recover the collagen gel in a shorter time.  It would be within the capability of one ordinarily skilled in the art to determine the amount of the genipin that gives the optimum result in increasing the collagen gel strength and recovering the collagen gel in shorter time, and such amount would naturally fall within or at least overlap with instant range (40-1400 mg/L) of claim 26 since applicant is using the genipin for the same purpose (i.e., as a crosslinking agent).  Thus, Yunoki in view of Bowyer renders obvious instant claim 26.
	With respect to the newly added instant claim 31, the only difference between the new claim 31 and instant claim 1 is the presence of 40-1400 mg/L of genipin or a genipin derivative in the sol.  For the reason already discussed above (with respect to instant claim 26), instant range for the genipin would have been obvious to one skilled in the art before the effective filing date of the claimed invention.  Therefore, Yunoki in view of Bowyer renders obvious instant claims 31, 32, 34, 36 and 38.
With respect to instant claim 39, Yunoki does not explicitly teach instant viscosity range for the sol.  However, as already discussed above, Yunoki teaches instant sol composition of claim 31, and Yunoki furthermore that in its composition the collagen is present in the amount of 0.5-2.5 mass%.  Since such range overlaps with instant range (1.4-1.6 mass%) for the amount of collagen, Yunoki’s collagen aqueous solution would naturally have a viscosity range that teaches or at least overlaps with instant viscosity range of claim 39 (because the viscosity is directly related to the collagen concentration – see paragraph 21 of present specification).  Thus, Yunoki in view of Bowyer renders obvious instant claim 39.
Claims 19-22, 26, 29, 31-34, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Yunoki et al (JP 2016-77410 and its machine-assisted English translation) in view of Wang et al (US 2020/0040030 A1).
In its working example 3 (see Table 1 and [0035]-[0036]), Yunoki teaches a collagen aqueous solution containing 1.8 mass% of collagen (telopeptide-removed collagen derived from pig skin), 315 mM of sodium chloride, 113mN of sodium hydrogen phosphate (instant buffer containing a phosphate) and having a pH of 7.0.  Yunoki teaches ([0029]) that its collagen aqueous solution is used in medical applications in which it is brought into contact with a living body (through an injection) and gelation is started at the living body temperature.  Yunoki teaches ([0032]) that when the aqueous collagen solution is injected into a tissue defect portion in a living body, the collagen aqueous solution rapidly gels at the defect portion so that the cells can be well retained well and the leakage of cells around the cell defect portion is suppressed.  Then, as the cells proliferate, the cells and tissues gradually invade into the defect from the surroundings due to the hydrolysis of the gel, so that the tissues can be regenerated.  Yunoki also teaches ([0026]) adding genipin into the aqueous collagen solution as a crosslinking agent so as to increase the strength of the collagen gel early and recover the collagen gel in a shorter time.  With respect to the amended limitation “1.4 mass% to 1.6 mass% of a collagen”, although Yunoki’s collagen aqueous solution of Example 3 contains 1.8 mass% of collagen, Yunoki clearly teaches (see [0015] of English translation) that in its invention the collagen amount is in a range of 0.5-2.5 mass%, and this range overlaps with instant range (1.4-1.6 mass%) for the amount of collagen, thus rendering instant range prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  With respect to the amended limitation “from 224 mM to 280 mM sodium chloride”, although Yunoki’s collagen aqueous solution of Example 3 contains 315 mM of sodium chloride, Yunoki clearly teaches (see [0024] of English translation) that the concentration of sodium chloride can preferably be in the range of 290-500 mM.  The lower end (290 mM) of such range is close enough (it is within 3.6%) to the higher end (i.e., 280 mM) of instant range for the concentration of sodium chloride that one skilled in the art would have expected them to have the same properties, and thus a prima facie case of obviousness would exist with respect to instant range of 224-280 mM: where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness would also exist which may also be overcome by a showing of unexpected results, Titanium Metals Corporation of America v. Banner, 227 USPQ 773 (Fed. Cir. 1985).   
Yunoki does not explicitly teach that its collagen aqueous solution is applied to a tissue having an ulcer or a perforation.  However, as evidenced by Wang et al ([0062]), collagen solution is known to be administered on top of wounds including surgical wounds, ulcers and any other injury to the body in which the skin or other tissue is broken, cut, pierced, or torn.  Since Yunoki teaches that its aqueous collagen solution can be used in medical applications to care for a tissue defect portion in a living body, and since collagen solution is known to be administered on top of wounds such as ulcers or pierced tissue, it would have been obvious to one skilled in the art to apply Yunoki’s collagen aqueous solution on top of ulcer or pierced tissue with a reasonable expectation of promoting healing of the ulcer (or pierced tissue) and protecting against further ulceration.  Thus, Yunoki in view of Wang renders obvious instant claims 19-22 and 29.  
With respect to instant claim 26, as discussed above, Yunoki teaches ([0026]) adding genipin into its aqueous collagen solution as a crosslinking agent so as to increase the strength of the collagen gel early and recover the collagen gel in a shorter time.  It would be within the capability of one ordinarily skilled in the art to determine the amount of the genipin that gives the optimum result in increasing the collagen gel strength and recovering the collagen gel in shorter time, and such amount would naturally fall within or at least overlap with instant range (40-1400 mg/L) of claim 26 since applicant is using the genipin for the same purpose (i.e., as a crosslinking agent).  Thus, Yunoki in view of Wang renders obvious instant claim 26.
With respect to the newly added instant claim 31, the only difference between the new claim 31 and instant claim 1 is the presence of 40-1400 mg/L of genipin or a genipin derivative in the sol.  For the reason already discussed above (with respect to instant claim 26), instant range for the genipin would have been obvious to one skilled in the art before the effective filing date of the claimed invention.  Therefore, Yunoki in view of Wang renders obvious instant claims 31-34 and 38. 
With respect to instant claim 39, Yunoki does not explicitly teach instant viscosity range for the sol.  However, as already discussed above, Yunoki teaches instant sol composition of claim 31, and Yunoki furthermore that in its composition the collagen is present in the amount of 0.5-2.5 mass%.  Since such range overlaps with instant range (1.4-1.6 mass%) for the amount of collagen, Yunoki’s collagen aqueous solution would naturally have a viscosity range that teaches or at least overlaps with instant viscosity range of claim 39 (because the viscosity is directly related to the collagen concentration – see paragraph 21 of present specification).  Thus, Yunoki in view of Wang renders obvious instant claim 39. 
Claims 28 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Yunoki et al (JP 2016-77410 and its machine-assisted English translation) in view of Wang et al (US 2020/0040030 A1) as applied to claim 19 and claim 31 above, respectively, and further in view of Ash et al (US 8,226,971 B2).
Yunoki in view of Wang is discussed above.  Yunoki in view of Wang does not teach the delivery of Yunoki’s collagen aqueous solution through a catheter.  However, as evidenced by Ash et al ([0002]), catheters offer many advantages for patients; for example, catheters provide ready access to a patient's vasculature without repeated injections for infusion of fluids such as drugs, nutrients, electrolytes or fluids used in chemotherapy, or for the removal of blood on an intermittent basis.  In chemotherapy, catheters are used for infusion of drugs on an intermittent basis, ranging from daily to weekly.  Given such advantages, it would have been obvious to one skilled in the art to use catheters in delivering Yunoki’s collagen aqueous solution where necessary with a reasonable expectation of success.  Thus, Yunoki in view of Wang and further in view of Ash renders obvious instant claims 28 and 37. 
Claims 19, 22, 23, 26, 29, 31, 34, 35, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Yunoki et al (JP 2016-77410 and its machine-assisted English translation) in view of Daniels (4,708,718).
In its working example 3 (see Table 1 and [0035]-[0036]), Yunoki teaches a collagen aqueous solution containing 1.8 mass% of collagen (telopeptide-removed collagen derived from pig skin), 315 mM of sodium chloride, 113mN of sodium hydrogen phosphate (instant buffer containing a phosphate) and having a pH of 7.0.  Yunoki teaches ([0029]) that its collagen aqueous solution is used in medical applications in which it is brought into contact with a living body (through an injection) and gelation is started at the living body temperature.  Yunoki teaches ([0032]) that when the aqueous collagen solution is injected into a tissue defect portion in a living body, the collagen aqueous solution rapidly gels at the defect portion so that the cells can be well retained well and the leakage of cells around the cell defect portion is suppressed.  Then, as the cells proliferate, the cells and tissues gradually invade into the defect from the surroundings due to the hydrolysis of the gel, so that the tissues can be regenerated.  Yunoki also teaches ([0026]) adding genipin into the aqueous collagen solution as a crosslinking agent so as to increase the strength of the collagen gel early and recover the collagen gel in a shorter time.  With respect to the amended limitation “1.4 mass% to 1.6 mass% of a collagen”, although Yunoki’s collagen aqueous solution of Example 3 contains 1.8 mass% of collagen, Yunoki clearly teaches (see [0015] of English translation) that in its invention the collagen amount is in a range of 0.5-2.5 mass%, and this range overlaps with instant range (1.4-1.6 mass%) for the amount of collagen, thus rendering instant range prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  With respect to the amended limitation “from 224 mM to 280 mM sodium chloride”, although Yunoki’s collagen aqueous solution of Example 3 contains 315 mM of sodium chloride, Yunoki clearly teaches (see [0024] of English translation) that the concentration of sodium chloride can preferably be in the range of 290-500 mM.  The lower end (290 mM) of such range is close enough (it is within 3.6%) to the higher end (i.e., 280 mM) of instant range for the concentration of sodium chloride that one skilled in the art would have expected them to have the same properties, and thus a prima facie case of obviousness would exist with respect to instant range of 224-280 mM: where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness would also exist which may also be overcome by a showing of unexpected results, Titanium Metals Corporation of America v. Banner, 227 USPQ 773 (Fed. Cir. 1985).   
Yunoki does not explicitly teach that its collagen aqueous solution is used in embolizing vasculature in a tissue.  Daniels teaches (abstract, col.2, lines 21-49, col.4, lines 52-60, and claim 1) a method of treating a solid tumor by localizing the tumor and the arterial vessel that supplies it, and injecting into the blood vessel, a vaso-occlusive collagen material adapted to produce occlusion of blood vessels, leading to vaso-occlusion of the secondary and tertiary vessels supplying the tumor, distal to the collateral blood vessels which may also supply.  The region of the occluded tumor is then heated under conditions that produce tissue necrosis selectively in the occluded tumor tissue.  Since Yunoki teaches that its aqueous collagen solution can be used in medical applications, and since it is known in the art to use collagen material in treating a solid tumor by selective occlusion of blood vessels and tissue necrosis in the occluded tumor tissue, it would have been obvious to one skilled in the art to use Yunoki’s collagen aqueous solution according to Daniels’s teaching in treating a solid tumor by selectively occluding blood vessels and inducing tissue necrosis in the occluded tumor tissue with a reasonable expectation of success. Thus, Yunoki in view of Daniels renders obvious instant claims 19, 23 and 29.  
With respect to instant claim 22, since Yunoki teaches instant sol composition of claim 19, it is the Examiner’s positon that when one inject Yunoki’s collagen aqueous solution into the blood vessel (according to Daniels’s teaching), such injection would also inherently protect against ulceration as recited in claim 22 (instant claim 22 does not require that the tissue already has ulcer).  Thus, Yunoki in view of Daniels renders obvious instant claim 22. 
With respect to instant claim 26, as discussed above, Yunoki teaches ([0026]) adding genipin into its aqueous collagen solution as a crosslinking agent so as to increase the strength of the collagen gel early and recover the collagen gel in a shorter time.  It would be within the capability of one ordinarily skilled in the art to determine the amount of the genipin that gives the optimum result in increasing the collagen gel strength and recovering the collagen gel in shorter time, and such amount would naturally fall within or at least overlap with instant range (40-1400 mg/L) of claim 26 since applicant is using the genipin for the same purpose (i.e., as a crosslinking agent).  Thus, Yunoki in view of Daniels renders obvious instant claim 26.
With respect to the newly added instant claim 31, the only difference between the new claim 31 and instant claim 1 is the presence of 40-1400 mg/L of genipin or a genipin derivative in the sol.  For the reason already discussed above (with respect to instant claim 26), instant range for the genipin would have been obvious to one skilled in the art before the effective filing date of the claimed invention.  Therefore, Yunoki in view of Daniels renders obvious instant claims 31, 34, 35 and 38.
With respect to instant claim 39, Yunoki does not explicitly teach instant viscosity range for the sol.  However, as already discussed above, Yunoki teaches instant sol composition of claim 31, and Yunoki furthermore that in its composition the collagen is present in the amount of 0.5-2.5 mass%.  Since such range overlaps with instant range (1.4-1.6 mass%) for the amount of collagen, Yunoki’s collagen aqueous solution would naturally have a viscosity range that teaches or at least overlaps with instant viscosity range of claim 39 (because the viscosity is directly related to the collagen concentration – see paragraph 21 of present specification).  Thus, Yunoki in view of Daniels renders obvious instant claim 39.     
Claims 28 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Yunoki et al (JP 2016-77410 and its machine-assisted English translation) in view of Daniels (4,708,718) as applied to claim 19 and claim 31 above, respectively, and further in view of Ash et al (US 8,226,971 B2).
Yunoki in view of Daniels is discussed above.  Yunoki in view of Daniels does not teach the delivery of Yunoki’s collagen aqueous solution through a catheter.  However, as evidenced by Ash et al ([0002]), catheters offer many advantages for patients; for example, catheters provide ready access to a patient's vasculature without repeated injections for infusion of fluids such as drugs, nutrients, electrolytes or fluids used in chemotherapy, or for the removal of blood on an intermittent basis.  In chemotherapy, catheters are used for infusion of drugs on an intermittent basis, ranging from daily to weekly.  Given such advantages, it would have been obvious to one skilled in the art to use catheters in delivering Yunoki’s collagen aqueous solution where necessary with a reasonable expectation of success.  Thus, Yunoki in view of Daniels and further in view of Ash renders obvious instant claims 28 and 37. 
Response to Arguments
With respect to instant 103 rejections over Yunoki in view of the other cited prior arts (Bowyer, Wang or Daniels), applicant argues that the cited documents, alone or in combination, do not teach or suggest instant sol of claims 19 and 31 having the specific combination of the specified ingredients in the indicated amounts and the advantages of such a combination when treating a perforation in a tissue, protecting a tissue against ulceration, embolizing vasculature in a tissue, or adhering a tissue.  Citing a review article by Antoine et al (which by the way is not enclosed by applicant), applicant argues that the amount of a given ingredient in a sol composition is not exactly a result-effective variable that may be readily optimized using routine experimentation in the art because the ingredients—collagen, water, salt, buffer—and their amounts present in a sol composition are dynamically intertwined such that changing the amount of one either (a)
Significantly changes the physical characteristics of the resulting gel, or (b) significantly changes the amount of one or more other ingredients in the sol needed to result in the same physical characteristics.  Applicant argue that as evidenced by Antoine, the amounts of the various ingredients in the innumerable collagen hydrogels that are used for biomedical applications including tissue repair vary significantly as a result of the characteristics that are desired for the given application.  In other words, applicant argues that in order for one to optimize a sol, one must have an intended characteristic or intended purpose that is to be achieved by the optimization.  Applicant argues that one skilled in the art must have some reason or motivation to optimize, i.e., increase or decrease, the amount of one or more ingredients in a sol.  Applicant states that Examiner merely points to the amounts of the ingredients in the Yunoki compositions that are asserted as being “close” to the claimed ranges and because of the asserted “closeness” the Examiner asserts that the claimed amount would have been a simple matter of routine optimization.  Applicant argues that the Examiner does not provide the requisite reason or motivation that routine optimization of the sol compositions of Yunoki would have likely led a person of ordinary skill in the art to the sol composition as recited in the instant claims. 
However, applicant’s such arguments might have been persuasive if the Examiner actually asserted that the claimed amounts of the claimed ingredients are result-effective variables and therefore the claimed amounts would have been a simple matter of routine optimization.  Such assertion was not made by the Examiner.  Instead, as already discussed above, with respect to the amended limitation “1.4 mass% to 1.6 mass% of a collagen”, the Examiner asserted that since Yunoki’s taught range of 0.5-2.5 mass% for the collagen amount overlaps with instant range (1.4-1.6 mass%) for the collagen amount, Yunoki’s range renders instant range prima facie obvious because in the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, supra.  With respect to the amended limitation “from 224 mM to 280 mM sodium chloride”, the Examiner asserted that since Yunoki clearly teaches that the concentration of sodium chloride in its composition can preferably be in the range of 290-500 mM, and since the lower end (290 mM) of such range is close enough (it is within 3.6%) to the higher end (i.e., 280 mM) of instant range for the concentration of sodium chloride that one skilled in the art would have expected them to have the same properties, Yunoki’s taught range of 290-500 mM for the sodium chloride concentration renders instant range of 224-280 mM prima facie obvious because where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness would also exist which may also be overcome by a showing of unexpected results, Titanium Metals Corporation of America v. Banner, supra.    
Applicant argues that the Examiner fails to establish a reason why one skilled in the art would have been motivated to combine the disclosure of Yunoki with that of Bowyer, Wang, Daniels and/or Ash.  Applicant argues that because the compositions of Bowyer, Ash, Wang, and/or Daniels are vastly different from the sol composition recited in the instant claims, routine optimization of the compositions of Bowyer, Ash, Wang, and/or Daniels would not likely result in the sol composition as required by the instant claims.  However, Bowyer, Wang and Daniels were cited by the Examiner to show that aqueous collagen solutions have been known in the art to be used in a variety of medical applications, including being used as a medical adhesive (as evidenced by Bowyer), being administered on top of surgical wounds, ulcers and any other perforations/injuries to the body (Wang) and being used in embolization procedures (Daniels).  Based on what is known in the art about applications of aqueous collagen solutions, it would have been obvious to one skilled in the art to use Yunoki’s aqueous collagen solutions in medical applications, including as a medical adhesive, in treating ulcers/perforations in the body and in embolization procedures with a reasonable expectation of success.  Applicant also argues that optimizing Yunoki’s composition for the use according to Bowyer, Ash, Wang, or Daniels would not result in the sol as instantly claimed and that even if one of ordinary skill in the art set out to optimize the sol composition of Yunoki for the purpose of, e.g., treating corneal tissue according to Bowyer, that optimized composition might not be suitable for, e.g., embolizing tissue.
Applicant argues that none of the cited references teach or suggest a sol that can be effectively used to treat a perforation in a tissue, protect a tissue against ulceration, embolize vasculature in a tissue, or adhere a tissue and that none of the cited references teach or suggest optimizing Yunoki’s composition for treating a perforation in a tissue, protecting a tissue against ulceration, embolizing vasculature in a tissue, or adhering a tissue.  However, Yunoki clearly states its objective, which is to provide a collagen aqueous solution having a high body temperature responsiveness to fibrosis so that “in-situ preparation” is possible (see [0009]).  Yunoki teaches ([0029]) that it is particularly advantageous to use the collagen aqueous solution of its invention in a medical application in which it is brought into contact with a living body and gelation starts at the living body temperature.  The medical applications as described by Bowyer, Wang and Daniels all involve situations where the aqueous collagen solution is brought into contact with a living body and gelation must occur at the body temperature.  Thus, it would have been obvious to one skilled in the art to use Yunoki’s collagen aqueous solution in the medical applications described by Bowyer, Wang and Daniels because it would be a huge advantage to use a collagen solution having a high body temperature responsiveness to fibrosis so that the gelation occurs at the body temperature.  Therefore, it is the Examiner’s position that she provided a sufficient reason why one skilled in the art would have been motivated to combine Yunoki with Bowyer, Wang, or Daniels.  
For the reasons stated above, instant 103 rejections over Yunoki et al in view of other cited prior arts still stand.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        November 20, 2021